The opinion of the court was delivered by
Jackson, J.:
This is a companion appeal to that decided in No. 42,539, Brock, Administrator v. Peabody Cooperative Equity Exchange, this day decided and found ante, p. 364, 369 P. 2d 320. That case involved the alleged wrongful death of the little son, Alex Joe Shank, while this case involves the wrongful death of the mother and wife, Mary Elizabeth Shank.
The ultimate questions on appeal in this case have been fully covered in the opinion of Mr. Justice Schroeder in the above mentioned companion case. Therefore, the order in this appeal will be that this appeal is dismissed upon the authority and in accord with the opinion in case No. 42,539. It is so ordered.